Opinion issued February 4, 2010







 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00944-CV
____________

IN RE UMESH JAIN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator Umesh Jain filed a petition for writ of mandamus complaining of Judge
Sandill's (1) order disqualifying Jain's counsel.  Jain has informed this Court that he has
secured other counsel rending his petition for writ of mandamus moot.
 We dismiss the petition for writ of mandamus as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.